Fourth Court of Appeals
                                    San Antonio, Texas
                                           January 9, 2019

                                        No. 04-18-00308-CR

                                           Quinton COX,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                  From the 218th Judicial District Court, Karnes County, Texas
                              Trial Court No. 16-10-00139-CRK
                          Honorable H. Paul Canales, Judge Presiding


                                           ORDER
        Appellant’s court-appointed attorney has filed a brief and motion to withdraw pursuant to
Anders v. California, 386 U.S. 738 (1967), in which counsel asserts there are no meritorious
issues to raise on appeal. Counsel sent copies of the brief and motion to withdraw to appellant
and explained appellant’s rights to review the record, file a pro se brief, and file a pro se petition
for discretionary review if this court determines the appeal is frivolous. See Kelly v. State, 436
S.W.3d 313 (Tex. Crim. App. 2014). In addition, counsel’s letter advised appellant to
immediately file a motion in this court to review the appellate record, and counsel enclosed a
form motion for this purpose. See id.

       If appellant desires access to the appellate record, the court must receive his motion by
January 22, 2019. If appellant desires to file a pro se brief, we order that he do so by February
8, 2019.

         If appellant files a timely pro se brief, the State may file a responsive brief no later than
thirty days after appellant’s pro se brief is filed in this court. Alternatively, if appellant does not
file a timely pro se brief, the State may file a brief in response to counsel’s brief no later than
March 11, 2019.

        We further order the motion to withdraw filed by appellant’s counsel is held in abeyance
pending further order of the court. See Penson v. Ohio, 488 U.S. 75, 80-82 (1988) (holding that a
motion to withdraw should not be ruled on before appellate court independently reviews the
record to determine whether counsel’s evaluation that the appeal is frivolous is sound); Schulman
v. State, 252 S.W.3d 403, 410-11 (Tex. Crim. App. 2008) (same); see also Kelly, 436 S.W.3d at
319 (appointed counsel’s duties of representation do not cease when he files a motion to
withdraw; counsel must continue to “act with competence, commitment and dedication to the
interest of the client” until the court of appeals grants the motion). Accordingly, no new attorney
will be appointed for appellant at this time.

       We further order the clerk of this court to serve a copy of this order on appellant, his
counsel, the attorney for the State, and the clerk of the trial court.




                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of January, 2019.



                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court